Cite as 2016 Ark. 313

                SUPREME COURT OF ARKANSAS

                                                 Opinion Delivered September   15, 2016
IN RE COMMITTEE ON MODEL
JURY INSTRUCTIONS–CIVIL




                                       PER CURIAM


       Chris Averitt, Esq., of Jonesboro, Neil Chamberlin, Esq., of Little Rock, Chip Chiles

IV, Esq., of Little Rock, Scott Hickam, Esq., of Hot Springs, and Lyn Pruitt, Esq., of Little

Rock are reappointed to the Supreme Court Committee on Model Jury Instructions–Civil

for three-year terms to expire on September 30, 2019. The court thanks these lawyers for

their continued service on this important committee.